Eevin, J.
Courts are created to try causes. A trial is the examination before a competent tribunal, according to the law of the land, of the issues between the parties in a cause, whether they be issues of law or of fact, for the purpose of determining such issues. G.S. 1-170; Cooney v. Cooney, 25 Cal. 2d 202, 153 P. 2d 334; Finn v. Spagnoli, 67 Cal. 330, 7 P. 746; Tregambo v. Comanche Mill & Mining Co., 57 Cal. 501; Breed v. Hobart, 187 Mo. 140, 86 S.W. 108; State ex rel. Carleton v. District Court of Lewis and Clark County, 33 Mont. 138, 82 P. 789, 8 Ann. Cas. 752; Kromer v. Kear, 86 Ohio App. 309, 90 N.E. 2d 422; Cherniak v. Prudential Ins. Co. of America, 339 Pa. 73, 14 A. 2d 334.
Issues of law must be tried by the judge; but issues of fact must be tried by a jury, unless trial by jury is waived. G.S. 1-172; Sparks v. Sparks, 232 N.C. 492, 61 S.E. 2d 356. This is true even though the issues of fact are raised by pleadings in actions for the enforcement of equitable rights. Comrs. v. George, 182 N.C. 414, 109 S.E. 77; Boles v. Caudle, 133 N.C. 528, 45 S.E. 835; Ely v. Early, 94 N.C. 1; Worthy v. Shields, 90 N.C. 192; Chasteen v. Martin, 81 N.C. 51.
1 ■ .Where issues of fact are raised by the pleadings in a cause and trial by júty is not waived, the verdict of a jury determining the issues of fact is kn indispensable step in the trial of the cause, and the court is without *655power to enter a final judgment in the absence of such verdict. Miller v. Dunn, 188 N.C. 397, 124 S.E. 746.
A demurrer and a motion for judgment on the pleadings are somewhat related procedural devices. Each denies the legal sufficiency of the pleading of an adversary and raises an issue of law upon the facts stated in such pleading. The scope of a motion for judgment on the pleadings surpasses that of a demurrer, however, in that the former is an application for an immediate judgment in the movant’s favor. 71 C.J.S., Pleading, section 425. Whether the tendency of motions for judgment on the pleadings to nullify the statutes permitting amendments to pleadings in cases where demurrers are sustained renders these procedural devices incompatible when they are simultaneously invoked is an interesting question which need not be answered on the present record. Ray v. Hill, 194 Wash. 321, 77 P. 2d 1009.
A demurrer admits the truth of all well-pleaded factual allegations in the pleading to which objection is taken, and asserts as a legal proposition that those allegations do not state a cause of action or a defense, and submits that issue of law, and that issue of law alone, to the judge for decision. The admission inherent in a demurrer is not absolute. A demurrer admits the truth of the well-pleaded factual allegations in the pléading of the other side for the purpose, and only for the purpose, of enabling the judge to pass on the sufficiency in law of such pleading. In consequence, the conditional admission made by a demurrer forthwith ends if the demurrer is overruled. Kemp v. Funderburk, 224 N.C. 353, 30 S.E. 2d 155; Insurance Co. v. Stadiem, 223 N.C. 49, 25 S.E. 2d 202; Mallard v. Housing Authority, 221 N.C. 334, 20 S.E. 2d 281; Bowen v. Mewborn, 218 N.C. 423, 11 S.E. 2d 372; Leonard v. Maxwell, 216 N.C. 89, 3 S.E. 2d 316; Vincent v. Powell, 215 N.C. 336, 1 S.E. 2d 826; Toler v. French, 213 N.C. 360, 196 S.E. 312; McIntosh: North Carolina Practice and Procedure in Civil Cases, section 445.
The statute authorizing demurrers to answers is couched in these words: “The plaintiff may in all cases demur to an answer containing new matter, where, upon its face, it does not constitute a counterclaim or defense; and he may demur to one or more of such defenses or counterclaims, and reply to the residue. Such demurrer shall be heard and determined as provided for demurrers to the complaint.” G.S. 1-141.
This statute makes it plain that where an answer contains either'in form or in substance a denial of essential allegations of the complaint, the whole answer is not demurrable. It specifies, however, that a demurrer is the proper method by which to determine the sufficiency of an affirmative defense set out in an answer. Smith v. Smith, 225 N.C. 189, 34 S.E. 2d 148, 160 A.L.R. 460; Leary v. Land Bank, 215 N.C. 501, 2 S.E. 2d 570; Insurance Co. v. McCraw, 215 N.C. 105, 1 S.E. 2d 369; *656Toler v. French, supra; Long v. Oxford, 108 N.C. 280, 13 S.E. 112; Foy v. Haughton, 83 N.C. 467; Lee v. Beaman, 73 N.C. 410; Blackwell v. Willard, 65 N.C. 555, 6 Am. Rep. 749. Indeed, it provides in express terms tbat where an answer contains several separate affirmative defenses, the plaintiff “may demur to one or more of such defenses . . . and reply to the residue.” But nothing in the statute authorizes a plaintiff to dissect a single affirmative defense into its several constituent paragraphs or sentences, and to demur separately to such paragraphs or sentences segregated from their respective contexts in the affirmative defense. Schneider v. Journal-Times Co., 247 Wis. 391, 20 N.W. 2d 572.
Under the code of civil procedure, a decision upon a written demurrer is appealable by either- party. G.S. 1-130.
A court of record has inherent power to render judgment on the pleadings where the facts shown and admitted by the pleadings entitle a party to such judgment. Raleigh v. Fisher, 232 N.C. 629, 61 S.E. 2d 897; 71 C.J.S., Pleading, section 424.
A motion for judgment on the pleadings is in the nature of a demurrer. Mitchell v. Strickland, 207 N.C. 141, 176 S.E. 468; Pridgen v. Pridgen, 190 N.C. 102, 129 S.E. 419; Alston v. Hill, 165 N.C. 255, 81 S.E. 291. Its function is to raise this issue of law: Whether the matters set up in the pleading of an opposing party are sufficient in law to constitute a cause of action or a defense. Raleigh v. Fisher, supra; Adams v. Cleve, 218 N.C. 302, 10 S.E. 2d 911.
When a party moves for judgment on the pleadings, he admits these two things for the purpose of his motion, namely: (1) The truth of all well-pleaded facts in the pleading of his adversary, together with all fair inferences to be drawn from such facts; and (2) the untruth of his own allegations in so far as they are controverted by the pleading of his adversary. Raleigh v. Fisher, supra; Ingle v. Board of Elections, 226 N.C. 454, 38 S.E. 2d 566; Adams v. Cleve, supra; Oldham v. Ross, 214 N.C. 696, 200 S.E. 393; Crutchfield v. Foster, 214 N.C. 551, 200 S.E. 395; Churchwell v. Trust Co., 181 N.C. 21, 105 S.E. 889; Alston v. Hill, supra; Helms v. Holton, 152 N.C. 587, 67 S.E. 1061. These admissions are made only for the purpose of procuring a judgment in the movant's favor. Hale v. Gardiner, 186 Cal. 661, 200 P. 598. Consequently, the movant is not precluded from having the action regularly tried upon any issues raised by the pleadings if his motion for judgment on the pleadings is denied. Minneapolis St. Ry. Co. v. City of Minneapolis, 229 Minn. 502, 40 N.W. 2d 353; Vaughn v. Omaha Wimsett System, 143 Neb. 470, 9 N.W. 2d 792; Southern Surety Co. v. Williams, 83 Okl. 171, 201 P. 244.
•A motion for judgment on the pleadings is allowable only where the pleading of the opposite party is so fatally deficient in substance as to *657present no material issue of fact. Finance Co. v. Luck, 231 N.C. 110, 56 S.E. 2d 1; Jones v. McBee, 222 N.C. 153, 22 S.E. 2d 226; Dunn v. Tew, 219 N.C. 286, 13 S.E. 2d 536. A complaint is fatally deficient in substance, and subject to a motion by tbe defendant for judgment on tbe pleadings if it fails to state a good cause of action for plaintiff and against defendant. Raleigh v. Fisher, supra. An answer is fatally deficient in substance and subject to a motion by tbe plaintiff for judgment on tbe pleadings if it admits every material averment in tbe complaint and fails to set up any defense or new matter sufficient in law to avoid or defeat tbe plaintiff’s claim. Hoover v. Crotts, 232 N.C. 617, 61 S.E. 2d 705; Wike v. Guaranty Co., 229 N.C. 370, 49 S.E. 2d 740; Carroll v. Brown, 228 N.C. 636, 46 S.E. 2d 715; Smith v. Smith, 225 N.C. 189, 34 S.E. 2d 148, 160 A.L.R. 460; Oldham v. Ross, supra; Churchwell v. Trust Co., supra.
On a motion for judgment on tbe pleadings, tbe presiding judge should consider tbe pleadings, and nothing else. Johnson v. Insurance Co., 219 N.C. 445, 14 S.E. 2d 405. He should not bear extrinsic evidence, or make findings of fact. 71 C.J.S., Pleading, section 508 (2). If be concludes on bis consideration of tbe pleadings that a material issue of fact has been joined between tbe parties, be should deny tbe motion in its entirety, and have tbe issue of fact tried and determined in tbe way appointed by law before undertaking to adjudicate tbe rights of tbe parties. Tbe law does not authorize tbe entry of a judgment on tbe pleadings in any case where tbe pleadings raise an issue of fact on any single material proposition. Hoover v. Crotts, supra; Credit Corp. v. Roberts, 230 N.C. 654, 55 S.E. 2d 85; Brown v. Moore, 229 N.C. 406, 50 S.E. 2d 5; Wike v. Guaranty Co., supra; Carroll v. Brown, supra; Metros v. Likas, 227 N.C. 703, 42 S.E. 2d 601; Insurance Co. v. Wells, 225 N.C. 547, 35 S.E. 2d 631; Lockhart v. Lockhart, 223 N.C. 123, 25 S.E. 2d 465; Adams v. Cleve, supra; Redmond v. Farthing, 217 N.C. 678, 9 S.E. 2d 405; LaVecchia v. Land Bank, 216 N.C. 28, 3 S.E. 2d 276; Oldham v. Ross, supra; Allen v. Allen, 213 N.C. 264, 195 S.E. 801; O’Briant v. Lee, 212 N.C. 793, 195 S.E. 15; Smith v. Turnage-Winslow Co., 212 N.C. 310, 193 S.E. 685; Petty v. Insurance Co., 210 N.C. 500, 187 S.E. 816; Mitchell v. Strickland, supra; Bessire & Co. v. Ward, 206 N.C. 858, 175 S.E. 208; Hafleigh v. Crossingham, 206 N.C. 333, 173 S.E. 619; Trust Co. v. Wilder, 206 N.C. 124, 172 S.E. 884; Bank v. Vance, 205 N.C. 103, 170 S.E. 119; Foster v. Moore, 204 N.C. 9, 167 S.E. 383; Commissioner of Banks v. Johnson, 202 N.C. 387, 162 S.E. 895; Keys v. Tuten, 199 N.C. 368, 154 S.E. 631; Harvey v. Oettinger, 194 N.C. 483, 140 S.E. 86; Barnes v. Trust Co., 194 N.C. 371, 139 S.E. 689; Brinson v. Morris, 192 N.C. 214, 134 S.E. 453; Pridgen v. Pridgen, supra; Sanders v. Mayo, 186 N.C. 108, 118 S.E. 910; Public Service Co. v. Power Co., 181 N.C. 356, 107 S.E. 226; Churchwell v. Trust Co., supra; Willis v. Williams, 174 N.C. *658769, 94 S.E. 513; Barbee v. Penny, 174 N.C. 571, 94 S.E. 295; Moore v. Bank, 173 N.C. 180, 91 S.E. 793; Alston v. Hill, supra; Newsome v. Bank, 165 N.C. 91, 80 S.E. 1062; Williams v. Hutton, 164 N.C. 216, 80 S.E. 257; Cotton Mills v. Hosiery Mills, 154 N.C. 462, 70 S.E. 910; Helms v. Holton, supra; Penny v. Ludwick, 152 N.C. 375, 67 S.E. 919; Lewis v. Foard, 112 N.C. 402, 17 S.E. 9; 71 C.J.S., Pleading, section 429.
As a consequence, it is not proper to enter a partial judgment on the pleadings for a part of a litigant’s claim, leaving controverted issues of fact relating to other parts of such claim open for subsequent trial. The law requires a lawsuit to be tried as a whole and not as fractions. Moreover, it contemplates the entry of a single judgment which will completely and finally determine all the rights of the parties. G.S. 1-208; Raleigh v. Edwards, 234 N.C. 528, 67 S.E. 2d 669.
An appeal lies when the court grants a motion for judgment on the pleadings and enters judgment accordingly. Murray v. Southerland, 125 N.C. 175, 34 S.E. 270; 4 C.J.S., Appeal and Error, section 116 (8). But the refusal of a motion for judgment on the pleadings is not appealable. The proper practice in such event is for the movant to note an exception to the ruling denying his motion and proceed with the trial. The ruling will then be reviewed on appeal from the final judgment. Rodgers v. Todd, 225 N.C. 689, 36 S.E. 2d 230; Ornoff v. Durham, 221 N.C. 457, 20 S.E. 2d 380; Cody v. Hovey, 216 N.C. 391, 5 S.E. 2d 165; Hafleigh v. Crossingham, supra; Shelton v. Hodges, 197 N.C. 221, 148 S.E. 25; Gilliam v. Jones, 191 N.C. 621, 132 S.E. 566; Pender v. Taylor, 187 N.C. 250, 121 S.E. 444; Duffy v. Hartsfield, 180 N.C. 151, 104 S.E. 139; Barbee v. Penny, supra; Duffy v. Meadows, 131 N.C. 31, 42 S.E. 460; Cameron v. Bennett, 110 N.C. 277, 14 S.E. 779; Walker v. Scott, 106 N.C. 56, 11 S.E. 364.
The task of applying these rules of the adjective law to the instant case must now be performed.
The answers expressly deny material allegations of the complaint, and in that way directly raise issues of fact. Moreover, the complaint and the answers draw opposing inferences from admitted matters, and in that way indirectly raise other issues of fact. Alston v. Hill, supra. Furthermore, the answer of the three defendants pleads additionally extenuating circumstances in the nature of a single affirmative defense, which are well calculated to induce a judge in the exercise of a reasonable discretion to retain them in their posts as trustees despite any of the supposed breaches of trust on their part. Ward v. Dortch, 69 N.C. 277; 65 C.J., Trusts, section 447; American Law Institute’s Restatement of the Law of Trusts, section 107 (a).
*659These things being true, the presiding judge should have overruled the demurrers, denied the motions for judgment on the pleadings in their entirety, and ordered the several issues of fact raised by the pleadings tried in the way appointed by law, i.e., by a jury.
He did not pursue this course. As a result, we have an anomaly in law — -a judgment declaring the rights of the parties in an action which has not yet been tried.
The record indicates that the presiding judge gave profound thought to the substantive law arising in this cause and entered a judgment in substantial accord with the findings of fact made by him. But these considerations cannot obviate the indisputable proposition that his findings of fact are based in large measure upon allegations of the complaint denied by the answers and upon averments of the answers not admitted by the plaintiffs, and that he was wholly without power in law to make them. The judgment cannot be sustained in part as a partial judgment on the pleadings for the very simple reason that the lower court had no legal authority to enter such a judgment.
For the reasons given, the judgment is set aside, and the cause is remanded for a new trial to the end that the material issues of fact raised by the pleadings may be submitted to a jury for decision. Sparks v. Sparks, supra; Hershey Corp. v. R. R., 207 N.C. 122, 176 S.E. 265.
The orders directing the W. H. King Drug Company and the Peabody Drug Company and Carolina Surgical Supply Company to pay specified fees to their attorneys are likewise vacated. These corporations are at liberty to contract in respect to this matter for themselves.
The unfortunate turn taken by this case in the court below calls to mind a bit of advice received by the writer of this opinion from his father, who was a member of the North Carolina bar for sixty-five years. When the writer embarked on the practice of law, his father gave him this admonition: “Always salt down the facts first; the law will keep.” The trial bench and bar would do well to heed this counsel. In the very nature of things, it is impossible for a court to enter a valid judgment declaring the rights of parties to litigation until the facts on which those rights depend have been “salted down” in a manner sanctioned by law.
Error.